In a habeas corpus proceeding to contest the revocation of relator’s conditional release, relator appeals from a judgment of the Supreme Court, Dutchess County, dated April 14, 1971, which dismissed the writ. The Special Term held that the decision in People ex rel Menechino v. Warden (27 N Y 2d 376) was not to be applied retroactively. Judgment affirmed, without costs. While relator is correct when he argues that the rationale of People ex rel. Maggio v. Casscles (28 N Y 2d 415) indicates that the revocation of *570parole in this case was on “technical” grounds in that relator had only been charged with crimes and not convicted thereof at the time of his revocation hearing, the record shows, and relator does not dispute, that he was subsequently convicted. Therefore any remand to the Parole Board at this time would be meaningless. As stated in People ex rel. Maggio v. Casscles (supra, p. 418), “ The conviction of another crime * * * is adequate, in and of itself, to support a revocation, and in such cases, a new inquiry is hardly necessary.” Munder, Acting P. J., Latham, Shapiro, Gulotta and Christ, JJ., concur.